3. China: Minority rights and application of the death penalty
The next item is the five draft resolutions on China: minority rights and use of the death penalty.
Mr President, my group has withdrawn its signature from the 'China' resolution. Why? Not because we regard human rights as secondary and subordinate to commercial interests - after all, we submitted a resolution from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament without any concession, highlighting our commitment - but because, in order to achieve a change in China's behaviour, we need to have dialogue, and this erratic resolution devoid of any structure ruins any chance of dialogue. It certainly has everything in it: Tibet, the Dalai Lama and his succession, the religious crusade and even, in case anything had been missed out, criticism of any present, past and future Communist regime.
Is this the way to open doors? No. The tragedy is that they will close on the very people whom we want to save at this precise moment, in other words, the Uighurs and Tibetans threatened with execution.
I urge China to stop being afraid of freedom of expression so that it can open up to the world, not only through business and culture, but also through sharing essential values.
I call for the issue of abolishing the death penalty to be put on the agenda of the next EU-China Summit on 30 November. I also ask the Commission and Council to continue to want to include in the new partnership under negotiation the clause about respect for human rights in China.
author. - Mr President, I support calls for the end of the death penalty in China, more especially when the death penalty is used to terrorise minority ethnic groups and nations within the Chinese state.
The European Union, the United States and other world powers, however, in their criticism of human rights violations in China, are very soft. In the case of violation of workers' rights, those criticisms are virtually non-existent. This is because they wish to build business links with Chinese business and the bureaucracy that controls the state so that they may profit from the appalling exploitation of workers in China.
China is a gigantic sweatshop of exploitation of workers. For example, tens of millions of migrant workers lead lives of shameful misery, with their children suffering the consequences of the horrific conditions under which they live. The EU-based and the US-based multinationals participate in this exploitation to facilitate their super profits.
The Chinese regime is increasing its repression, and that repression has increased since the Chinese Stalinists decided to go for the capitalist market as a means of developing the economy. There is massive repression of journalists and campaigners for justice, for communities and for workers.
Recently a Socialist colleague of my own was banned from China. Laurence Coates, a Socialist who writes under the name of Vincent Kolo, who is the editor of 'chinaworker.info', was detained at the border and banned from China. 'Chinaworker.info' campaigns for workers' rights and free trade unions. We should stand with workers in China. Independent and democratically-run trade unions and the right to strike should be campaigned for, as well as the release of all political prisoners and detained labour activists.
We should call for freedom of expression and assembly and international solidarity with workers in China to fight this horrific bureaucratic regime, many of whose members aspire to be oligarchs, obviously, as they did previously with the same system in Russia.
author. - Mr President, while we are getting closer to China in terms of trade and environmental cooperation and China was host to the wonderful Olympic Games last year, it is clearly backsliding in terms of ensuring human rights to its citizens.
The response of the Chinese authorities to peaceful protests in Tibet last year and Xinjiang this year was completely out of proportion, to say the least. People everywhere in the world should have the right to protest against government policies they do not like. Instead of this, we had a violent and brutal reaction from the Chinese authorities against the protesters and hundreds of people killed.
Now we have a further nine people, mostly Uighurs, executed without mercy as a demonstration that any dissenting voices will be met by brutal and lethal force by the Chinese state apparatus.
While we admire the Chinese culture and make progress in exchanging goods and investments, it is our duty to speak loudly and clearly and condemn the killings and executions. Therefore, we once again reiterate our call to the Chinese officials to impose a moratorium on the death penalty and grant more freedom to its provinces striving for greater autonomy, while respecting the 'one China' policy.
Mr President, in recent years, China has seen huge economic growth. Many Chinese people's quality of life has improved. Unfortunately, there has been no progress of this kind in safeguarding and respecting human rights in China and this applies to all its citizens, regardless of their religion or ethnic group.
On the contrary, the oppressive measures taken against the Uighurs and the Tibetans have increased. As far as the death penalty is concerned, it is a positive sign that the highest Chinese court has once again reviewed all the sentences since 2007 and we assume that some death sentences will be revoked.
However, sadly, China is the world leader in executions. In 2008 alone, at least 1 718 people were executed. The estimated number of unreported cases is much higher. Even the minimum figure means that China is responsible for more than 70% of all executions throughout the world. In addition, China has increased the number of crimes liable to the death penalty. This means that Chinese people can be executed for committing more than 68 crimes. That is why we are calling in this resolution for China to suspend its planned executions and introduce a moratorium on the death penalty immediately.
(Applause)
Mr President, ladies and gentlemen, my position regarding this motion for a resolution is similar to the ideas of a man who belongs to those minorities that are discriminated against, a man who has won the Nobel Peace Prize and who presides over the world's leading power: Barack Obama.
The principles of this resolution are ones I share. However, I believe that we absolutely must not repeat the mistakes of left-wing political parties, which want to recite rights, rather than actually earn them.
Minorities should be defended in China as in every other part of the world but, before submitting such a demanding resolution, we must have a strategy, a coordination of all the different sides and of the whole of Parliament, so as to avoid delaying and damaging negotiations with the Chinese Government.
We cannot think that we can solve the problems relating to minorities and to the death penalty in China without giving any thought to the Chinese Government. That is impossible. In this respect, President Obama has done well; he has made no concessions whatsoever, but he still maintains a good relationship with the Chinese Government which, we must admit, is trying to initiate a better dialogue in all negotiations with the Western world.
I wonder: why submit a resolution - albeit a commendable one - just days before the Nanjing meeting without coordinating, as a precautionary measure, everyone involved? Why submit a resolution that has already been submitted on many other occasions just when we are fortunately starting to get somewhere with the Chinese Government? Why submit a resolution which may potentially damage the beginnings of a new relationship with the Chinese Government?
For these reasons, although I support the principles of the resolution, which are the same as my own, I shall abstain from the vote, because strategically, I believe it may harm, not help, the new path we are embarking on with the Chinese Government.
(DE) Mr President, it was said that this was a speech on behalf of our group. Following thorough consultation over the last week, our group proposed in the Conference of Presidents that this point should be included on the agenda. We want to discuss this point and we want it to be put to the vote. The speech expressed the personal opinion of my colleague and not the opinion of the group.
Mr Posselt, I understand that, but we have agreed that we have a specific amount of time and each group has one minute of speaking time.
In China, those who seek to exercise their labour, social, civil and basic political rights continue to be repressed. This repression is particularly cruel and indiscriminate when it is used against ethnic minorities such as the Uighurs or the Tibetans, but the Han Chinese do not escape either, as in the cases of the Sakharov Prize winner, Hu Jia, and the lawyers and activists who are being persecuted following President Obama's visit to Beijing.
The administrative detention of hundreds of thousands of people, systematic torture in prisons, religious and political repression, executions - all these methods are incompatible with the People's Republic of China's obligations as a member of the United Nations. Moreover, they are ineffective methods, which will not succeed in silencing or containing those who clamour for freedom and human rights. This is the case in China, just like the rest of the world, for the Chinese are not Martians; they are no different to people elsewhere.
on behalf of the ALDE Group. - Mr President, we, as Liberals, are against the death penalty in general, but here the death penalty in China is used to oppress minorities, like the Tibetans, the Uighurs and others. Furthermore, China is not a democracy. Human rights are not respected. China has a harsh policy against Taiwan. China should be put under pressure. This is difficult, I know. It is an enormous market, but we should fight for our principles. Therefore, we support this resolution.
Mr President, someone here asked why this resolution to promote dialogue was put forward. It was done so precisely because preparations are being made right now for the EU-China Summit, and the Human Rights Dialogue is a precondition for that.
Our duty in the European Parliament and on the Subcommittee on Human Rights is to remind the Council and the Commission that the results of human rights dialogues also play a very prominent role at the summits themselves.
I am sorry that Commissioner de Gucht is not even listening to what I am saying but chooses to talk to his colleague instead.
It is important for the EU and China to engage in dialogue, and I believe that China, too, will realise that the country can only make progress by making its decision-making procedures more transparent and by guaranteeing its citizens the right to express their opinion.
It is, in fact, impossible to imagine that China would act any differently in this respect from any other nation which has had to recognise the fact that, in order to develop its society, it needs all those creative forces that it now oppresses and tyrannises. If we believe that human rights are universal, we really cannot regard China as the exception, as Mrs Gomes remarked - and I quite agree with her. So let us apply the same yardstick to China as we do other countries.
on behalf of the ECR Group. - Mr President, I have been a long-standing critic in this House of the lack of human rights in the People's Republic of China. I have criticised the bullying of peaceful Taiwan in excluding this country from all international organisations, including the World Health Organisation. I have criticised the repression of peaceful Tibetan culture, the persecution of Falun Gong, as well as other religious minorities, and the presence of widespread censorship in China, including the media and also the internet and Google.
I condemn as well the brutal and widespread use of the death sentence for lesser crimes - such as economic subversion and pimping, believe it or not. Nevertheless, my group, the ECR, regards it as a personal conscience matter whether the death sentence is justifiable in the most serious crimes of terrorism and murder. There can be no doubt that, in the recent riots in Xinjiang province, many innocent Han Chinese were brutally murdered.
Nevertheless, of course, we do now welcome the PRC's expressed desire for having much better and harmonious relations with its ethnic minorities and, in particular, the Uighurs and other Muslim minorities. Of course, I, like all members of my group, call for fair trials for all those detained.
(PL) Mr President, the Group of the European People's Party (Christian Democrats) endorses the draft resolution. I must confess that I was surprised by the suggestions of some fellow Members, from different groups, that we should not, today, discuss the subject of yet more cases of human rights violations or the widespread use of capital punishment in China. An argument in favour of this was said to be the forthcoming EU-China Summit.
Fellow Members, we should not succumb to the temptation of applying double standards or a conspiracy of silence just because we are dealing with a country which is an important trade partner of the EU. I am certain that one of the European Parliament's fundamental roles is to uphold human rights. This is so, irrespective of whether we are talking about a world power, or about small countries such as Laos and Vietnam.
The People's Republic of China is the country which carries out the most executions in the world. It does not observe a minimum of human rights - those recognised by international legal standards and including the right to a defence and a fair trial. Several days ago, we celebrated the 20th anniversary of the fall of the Berlin Wall. If it had not been for the courage to criticise communism, if it had not been for the courage to speak the truth, Europe would look different today.
(LT) I would hope that in the 21st century, the death penalty will die out and that the instruments of the death penalty will only be found in a museum. However, until then, there is still a long road to travel, and I hope that China resolutely follows that road. For several decades, China has led in terms of the rate of economic growth, but sadly also in terms of execution statistics. Of course, Beijing would say that there is no other way in such a huge country and that not even the USA has abolished the death penalty. However, despite this, if we are seriously considering a strategic partnership between the European Union and China that would be very important to both parties, then Beijing should undoubtedly change its policy regarding the implementation of the death penalty, as well as its policy on dialogue between ethnic minorities, for the sake of their harmonious coexistence.
(DE) Mr President, the question of human rights and respect for minority rights has been a constant source of conflict for years, if not for decades, in the relationship between the European Union and the People's Republic of China. The situation of the minorities in particular worsened after the end of the Olympic Games and the Tibetans and the Uighurs have been subjected to strong pressure over recent months. For this reason, I cannot understand why my fellow Members do not want paragraph 9 to be included in the resolution, because this would encourage peaceful dialogue rather than the prevailing oppression.
China is a powerful player on the world stage. In order to be recognised as a player on the world stage as well, China must ensure that human rights are respected. This must not only be included in the constitution, it must also be put into practice. This and nothing less is what the Tibetans, Uighurs and human rights groups in China are calling for.
(Applause)
(DE) Mr President, I have already mentioned in this House that the World Uighur Congress, the central organisation for free Uighurs, is based in Munich, for the same reason that thankfully many Czechs and many other people lived in Munich: because Radio Free Europe and Radio Liberty were also located there. The city still retains this spirit of freedom today. At the same time, Franz-Josef Strauß, who always defended these freedom radio stations against calls for their closure, ensured that we developed a relationship with China very early on. The two things are not mutually exclusive, but complementary: positive contacts with China, but clear defence of religious freedom and human rights.
Several homes in Munich were searched by the police during a raid this week and Chinese agents who do nothing but terrorise and spy on Uighurs were arrested. This indicates the sort of methods that China uses. These methods are unacceptable. They range from terrorising people in Munich through to death penalties in Ürümqi. This is why we must make our opinions quite clear in this regard.
(DE) Mr President, I take it for granted that the European Parliament will speak out when it is possible to save people from execution and, therefore, I support the call for a moratorium on the death penalty.
However, the process of defending human rights must not be misused for the purpose of lecturing China from a position of moral superiority, calling China's integrity into question or creating an absurd caricature of the reality of life in China. This does not help those people in China who are working on behalf of human rights, freedom and social harmony. Our goal must be to help these people and not to encourage European self-righteousness.
I am also opposed to including a positive reference to the Memorandum on Genuine Autonomy for the Tibetan People in an urgent resolution. That is not relevant and it has nothing directly to do with human rights. In addition, it is not a generally acceptable position. I would like there to be a wide-ranging discussion in future before an EU-China Summit on the relationship between China and the EU, covering all the subject areas.
(DE) Mr President, I would like to endorse what Reinhard Bütikofer has said. My group had proposed that we discuss the imminent executions of the Uighurs in China and the participants in the protest demonstrations against the fraudulent elections in Iran who had been condemned to death, because these are two countries where executions are likely to take place very soon and, therefore, an urgent debate is needed. It is true that the Chinese hold the world record for executions, as you have said, and that the Chinese regime is unjust, because it disregards human rights. I would like to state explicitly that this is an intolerable situation.
However, in the Conference of Presidents, we asked for the two things to be kept separate: the urgent issues which we are discussing now, in other words, the imminent executions, and the question of the relationship between the European Union and China on economic, cultural, political and defence issues and in other areas. We want to discuss this in a debate on the EU-China Summit and to summarise it in a resolution. This is why the mishmash that has come out of this has nothing to do with urgent issues. This is also why our group is insisting on a vote on the urgent matter which we proposed and not on the hotchpotch that you have submitted.
(HU) Mr President, it is a major event that this issue has been urgently included on the agenda now. The group of Hungarian MEPs from Transylvania also proposed this issue for discussion. We want to thank some of the groups for their participation and support, but we are surprised that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament withdrew its signature from this proposal for a decision. I regret that at the meeting the day before yesterday, certain sections were removed from the draft text as a whole, namely, those relating to the criticism of Communist regimes and the protection of minority communities. The EU should finally face up honestly and openly to Communism's enduring legacy and to Communist regimes still surviving today, which includes China.
(DE) Mr President, ladies and gentlemen, we are strongly opposed to the death penalty, wherever in the world it is enforced. We are also opposed to the oppression of ethnic and religious minorities and both of these things are sadly happening in China.
Many people hoped that China would show more respect for human rights as a result of the Olympic Games and also that, because the Chinese are aware that the eyes of the world are on them, they would commit fewer abuses of human rights. Unfortunately, that has not been the case. The executions have continued and, therefore, it is very important for us to discuss this today, following the executions in November of nine Uighurs, which many people in the world are completely unaware of, and before that of two Tibetans.
The summit between the EU and China is not far off and, as several of the previous speakers have mentioned, China is an important trading partner. This is what makes it so difficult to bring up the breaches of human rights repeatedly, but that is why it is particularly important to talk about this subject today in the run-up to the summit. We would like the death penalty to be abolished everywhere. It is good that Parliament introduced a moratorium on the death penalty in 2007 and we must do everything we can to keep this subject in the forefront of people's minds while the death penalty is still in place.
(PL) Mr President, as a Pole, I always feel my heart beat faster when there is talk of human rights in China. On 4 June 1989, Poles regained their liberty by voting in the first free election, in which we returned a non-communist Prime Minister. The same day, 4 June 1989, the Chinese regime crushed protesting students under the caterpillar tracks of its tanks in Tiananmen Square. The free world had found a recipe for overcoming Soviet communism, but had not found one for overcoming Chinese communism.
The primacy of economics continues to be victorious over values and human rights. This was clearly evident last year, when the mighty of the world proudly declared they would boycott the opening ceremony of the Beijing Olympics, and then all of them followed their economic interests and queued up in the first row of the parades, deaf to the cries of the oppressed people of Tibet.
I fear that if we put off making a resolution, we will unduly restrict this matter. Of course, abuse of the death penalty is a horrible crime, but there are also arrests. People are killed in labour camps in China, people are beaten with cudgels, they are imprisoned, freedom of speech is stifled, there is censorship. This should all be found in this resolution. It is good that the resolution has been tabled, but most important of all is that the primacy of human rights values should be victorious over economics. That is what I wish for everyone.
Member of the Commission. - Mr President, let me first outline the state of play in EU-China relations. Our policy towards China is one of constructive engagement. As two major actors on the global stage, our strategic partnership is increasingly focused on addressing global challenges. A key goal of the 12th EU-China Summit, to be held on 30 November in Nanjing, will precisely be to work together to ensure success for the Copenhagen climate summit and to address EU-China relations, including human rights, the financial and economic crisis and other international issues.
But a strategic partnership is not about thinking alike on each and every matter. It is true that Europe and China may disagree and have different views on some issues, such as on human rights and democracy. The strength of our relationship allows us to discuss these matters frankly. Human rights issues, including the death penalty and respect for the fundamental rights of ethnic minorities, are systematically raised during our regular political contacts and, in particular, during our human rights dialogue with the Chinese authorities.
This was the case during the recent 28th round on 20 November in Beijing, where we had a frank discussion on these issues. The EU's principled opposition to the death penalty and the call for its abolition in China are robustly conveyed on all occasions. The same is also true for the respect of the rights of ethnic minorities. Let me reassure this House that we will also continue to raise those issues in other fora, including at the highest level.
My colleague, Commissioner Ferrero-Waldner, had an extensive debate with you on Tibet in March, where she outlined the EU's position. I would like to recall some essential elements that the EU position encompasses. We have always supported the dialogue between the Chinese authorities and the representatives of the Dalai Lama. For the EU, human rights are universal, and the situation in Tibet is a legitimate concern of the international community. Tibet's situation has invariably been approached as such. We have consistently passed this message to our Chinese counterparts and listened very carefully to their views.
Commissioner Ashton also had the opportunity to express, here in July, her concern over the unrest in Xinjiang, deplore the loss of life and express her condolences and sympathy to the families of the victims. The EU supports any effort that will help reconciliation in this region.
The EU respects China's right to bring those responsible for violent action to justice but reaffirms its long-standing universal opposition to the use of the death penalty, under all circumstances, as well as the importance it attaches to the right to have a fair trial. The EU has raised these concerns repeatedly with the Chinese authorities and reiterates its concerns in the two declarations published on 29 October and on 13 November, as it always does in such situations. The statements called on China to commute any other death penalties passed in connection with the disturbances in Tibet and Xinjiang. Moreover, the EU will continue to press to be allowed to observe any further trials arising from Tibet and the Xinjiang disturbances.
We all share the goal of a more open, transparent China, adhering to international standards on human rights and working together to address global challenges. We all hoped that the Olympic Games would be the start of more Chinese flexibility with respect to the human rights of individuals. Up to now, this has not materialised. We must continue to work on the development of our strategic partnership and the respect of human rights as an integral part of our continued dialogue. The 12th EU-China Summit in Beijing is a privileged occasion to do so at an important stage of our respective evolution.
The debate is closed.
We shall now proceed to the vote.
Written statements (Rule 149)
China has recently said goodbye to US President Barack Obama and will soon say hello to European Council President Fredrik Reinfeldt. We must, however, see more action than just diplomatic gestures. China has stated to its own people and the world its commitment to human rights, including those of the minorities residing within its borders. Nevertheless, their record speaks otherwise. Lately, there have been a number of disturbing incidents involving executions that were conducted with questionable trials and with uncommon haste. These activities were all conducted in secrecy. There is also the serious case of the Uighur minorities, where the Chinese Government is implementing birth control policies that are phasing the group out. As the European Union speaks out for minority rights and abhors the death penalty, we urge the Chinese Government to open up the process by which citizens are tried and sentenced to death, and commute the sentences of those who were not given fair and open trials. We urge the Chinese authorities to respect the rights of minorities living within their borders with regard to both UN resolutions and their own constitution. We also urge China to improve its human rights with the support of the international community.
Mr President, I understand the displeasure felt by some Members here that our resolution on China was actually scheduled for a date after the visit by the Chinese delegation and hence might, by chance, give an impression of an unsuccessful journey, although the atmosphere was, in fact, excellent.
It is everyone's desire that cooperation continues in a positive spirit, without, however, forgetting the facts. Diplomacy cannot ignore human rights, but we need diplomacy and awareness of the situation to promote them.
Only recently, I was on a visit to Pakistan, where I met the President, the Prime Minister and prominent ministers to discuss human rights and the fight against terrorism. I would say that sometimes in our resolutions on human rights, we also need to mention the good news. There is cause for that now. A year ago, Pakistan's new democratically elected government appointed the first Minister for Minorities, who himself represents the Christian minority. The government's achievements in this area have been significant: the country has approved a 5% quota of public offices reserved for minorities, religious festivals for minorities have been made official, minorities are to have their own special day of celebration on 11 August, and the Senate is planning the same 5% quota for that institution.
The most important project relates to the reduction in incidences of violence. Minorities together with Muslims are forming local 'inter-faith harmony' committees, whose purpose it will be to soothe tensions and improve dialogue between the various groups. There will be one in 112 local areas. Ideally, they will also be able to prevent recruitment by the Taliban very effectively. Pakistan is the most crucial country in terms of global security. If the government succeeds in eliminating terrorism by such peaceful means as these, the example will be worth following. The situation should be interesting to watch.